


109 HR 5934 IH: HUBZone Improvement Act of

U.S. House of Representatives
2006-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5934
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2006
			Mr. Goode introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Act to revise the definition
		  of a HUBZone with respect to counties that are highly rural but adjacent to
		  urban areas.
	
	
		1.Short titleThis Act may be cited as the
			 HUBZone Improvement Act of
			 2006.
		2.Definition of HUBZone
			 qualified areaSection 3(p)(4)
			 of the Small Business Act (15 U.S.C. 632(p)(4)) is amended by adding at the end
			 the following new subparagraph:
			
				(C)Notwithstanding
				subparagraph (B), the term qualified nonmetropolitan county also
				includes a county located within a metropolitan statistical area if—
					(i)according to the
				Bureau of the Census of the Department of Commerce—
						(I)the total
				population of that county is 80,000 or less; and
						(II)the population
				residing within urbanized areas of that county is 10 percent or less of the
				total population of the county; and
						(ii)the county meets
				either the median household income requirement of subparagraph (B)(ii)(I) or
				the unemployment rate requirement of subparagraph
				(B)(ii)(II).
					.
		
